UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-K/A (Amendment No. 1) þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2009 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto LINTV Corp. (Exact name of registrant as specified in its charter) Commission File Number: 001-31311 LIN Television Corporation (Exact name of registrant as specified in its charter) Commission File Number: 000-25206 Delaware Delaware (State or other jurisdiction of incorporation or organization) (State or other jurisdiction of incorporation or organization) 05-0501252 13-3581627 (I.R.S. Employer Identification No.) (I.R.S. Employer Identification No.) One West Exchange Street, Suite 5A, Providence, Rhode Island 02903 (Address of principal executive offices) (401)454-2880 (Registrant’s telephone number, including area code) Securities Registered Pursuant to Section12(b) of the Exchange Act: Title of each class Name of each exchange on which registered Class A common stock, par value $0.01 per share New York Stock Exchange Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesoNoþ Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted to its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding twelve months (or for such shorter period that the registrant was required to submit and post such files).Yes £No £ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filerþ Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act.)YesoNoþ The aggregate market value of the voting and non-voting common equity held by non-affiliates (based on the last reported sale price of the registrant’s classA common stock on June30, 2009 on the New York Stock Exchange) was approximately $86million. DOCUMENTS INCORPORATED BY REFERENCE Document Description Form10-K Portions of the Registrant’s Proxy Statement on Schedule14A for the Annual Meeting of Stockholders to be held on May 11, 2010 PartIII NOTE: This combined Form10-K is separately filed by LINTV Corp. and LIN Television Corporation. LIN Television Corporation meets the conditions set forth in general instructionI(1) (a)and (b)of Form10-K and is, therefore, filing this form with the reduced disclosure format permitted by such instruction. LINTV Corp. ClassA common stock, $0.01par value, issued and outstanding at March 3, 2010: 29,407,317shares. LINTV Corp. ClassB common stock, $0.01par value, issued and outstanding at March 3, 2010: 23,502,059shares. LINTV Corp. ClassC common stock, $0.01par value, issued and outstanding at March 3, 2010: 2shares. LIN Television Corporation common stock, $0.01par value, issued and outstanding at March 3, 2010: 1,000shares. EXPLANATORY NOTE LIN TV Corp. and LIN Television Corporationare filing this Amendment No.1 to their combinedAnnual Report on Form 10-K for the fiscal year ended December 31, 2009, filed with the U.S. Securities and Exchange Commission on March 15, 2010, for the purpose of including the audited financial statements of Station Venture Holdings, LLC, of which 20.38% is indirectlyowned by LIN Television Corporation. 2 PARTIV Item15.Exhibits and Financial Statement Schedules (a)The consolidated financial statements required to be filed in our annual report on Form 10-K are included in Part II, Item 8 of our Form 10-K filed on March 15, 2010. (b)Exhibits. No. Description Second Amended and Restated Certificate of Incorporation of LIN TV Corp., as amended (filed as Exhibit3.1 to our Quarterly Report on Form10-Q filedon August9, 2004 (File Nos.001-31311 and 000-25206) and incorporated by reference herein) Third Amended and Restated Bylaws of LIN TV Corp. (filed as Exhibit3.2 to our Annual Report on Form 10-K for the fiscal year ended December 31, 2007 filed on March 14, 2008(File Nos 001-31311 and 000-25206) and incorporated by reference herein) Restated Certificate of Incorporation of LIN Television Corporation (filed as Exhibit3.1 to the Quarterly Report on Form10-Q of LIN TV Corp. and LIN Television Corporation for the fiscal quarter ended June30, 2003 filed on August 5, 2003 (File No. 001-31311 and000-25206) and incorporated by reference herein) Specimen of stock certificate representing LIN TV Corp. Class A Common stock, par value $.01per share (filed as Exhibit4.1 to LIN TV Corp.’s Registration Statement on FormS-1 filed on February 20, 2002 (Registration No.333-83068) and incorporated by reference herein) Indenture, dated as of May12, 2003, among LIN Television Corporation, the guarantors named therein and the Bank of New York, as Trustee, relating to the 6½%Senior Subordinated Notes (filed as Exhibit4.1 to our Current Report on Form8-K filedon May14, 2003 (File Nos. 001-31311 and 000-25206) and incorporated by reference herein) Indenture, dated as of September29, 2005, among LIN Television Corporation, the guarantors listed therein and The Bank of New York TrustCompany, N.A., as Trustee, relating to the 6½%Senior Subordinated Notes due 2013— ClassB of LIN Television Corporation (filed as Exhibit4.1 to our Current Report on Form8-K filed on October5, 2005 (File Nos. 001-31311 and 000- 25206)and incorporated by reference herein) Supplemental Indenture, dated as of March10, 2005, among WAPA America, Inc., WWHO Broadcasting, LLC, LIN Television Corporation and The Bank of New York, as Trustee, for the 6½% Senior Subordinated Notes due 2013 (filed as Exhibit4.6 to our Quarterly Report on Form10-Q filed on November9, 2005 (File Nos. 001-31311 and 000-25206) and incorporated by reference herein) Supplemental Indenture, dated as of March16, 2006, among LIN of Alabama, LLC, LIN of Colorado, LLC, LIN of New Mexico, LLC, LIN of Wisconsin, LLC, and S&E Network, Inc., LIN Television Corporation and The Bank of New York, as Trustee for the 6½%Senior Subordinated Notes due 2013 (filed as Exhibit4.8 to our Form10-K as of March16, 2006 filed on March 15, 2007 (File No.001-31311 and 000-25206) and incorporated by reference herein) Indenture, dated as of April 12, 2010, by and among LIN Television Corporation, the guarantors named therein, and the Bank of NewYork Mellon Trust Company, N.A., as Trustee, relating to the8⅜% Senior Notes due 2018 of LIN Television Corporation (filed as Exhibit 4.1 to our Current Report on Form 8-K filed on April 15, 2010 (File Nos. 001-31311 and 000-25206) and incorporated by reference herein) Registration Rights Agreement by and among LIN TV Corp. (f/k/a Ranger Equity Holdings Corporation) and the stockholders named therein (filed as Exhibit4.2 to our Registration Statement on FormS-1 filed on February 20, 2002 (Registration No.333-83068) and incorporated by reference herein) 3 Table of Contents 10.2* LIN Television Corporation Retirement Plan, as amended and restated (incorporated herein by reference to the Registration Statement on FormS-1 of LIN Broadcasting Corporation (Registration No.33-84718)) 10.3* LIN Television Corporation 401(k) Plan and Trust (incorporated herein by reference to the Registration Statement on FormS-1 of LIN Broadcasting Corporation (Registration No.33-84718)) 10.4* LIN TV Corp. (formerly known as Ranger Equity Holdings Corporation) 1998 Stock Option Plan (filed as Exhibit10.26 to our Annual Report on Form10-K of LIN Holdings Corp. and LIN Television Corporation for the fiscal year ended December31, 1998 (File No.333-54003-06) and incorporated by reference herein) 10.5* LIN TV Corp. amended and restated 2002 Non-Employee Director Stock Plan (included as Appendix A to our definitive proxy statement on Schedule 14A filedon April 12, 2010 (File Nos. 001-31311 and 000-25206) and incorporated by reference herein) 10.6* LIN Television Corporation Supplemental Benefit Retirement Plan (As Amended and Restated effective December21, 2004) (Filed as Exhibit10.38 to our Annual Report on Form10-K for the fiscal year ended December31, 2004 (File Nos. 001-31311 and 000-25206) and incorporated by reference herein) Second Amendment to the Supplemental Benefit Retirement Plan of LIN Television and Subsidiary Companies, dated as of December 31, 2008 (Filed as Exhibit 10.8 to our Annual Report on Form 10-K for the fiscal year ended December 31, 2008 (File Nos. 001-31311 and 000-25206) and incorporated by reference herein) 10.8* LIN TV Corp. amended and restated 2002Stock Plan (included as AppendixB to our definitive proxy statement on Schedule 14A filedon April 12, 2010 (File Nos. 001-31311 and 000-25206) and incorporated by reference herein) 10.9* Form of Employee Grant Option Agreement (Filed as Exhibit10.19 to our Form10-K filed on March15, 2007 (File Nos. 001-31311 and 000-25206) and incorporated by reference herein) 10.10* Form of Non-Employee Director Grant Option Agreement (Filed as Exhibit10.23 to our Form10-K filed on March15, 2007 (File Nos. 001-31311 and 000-25206) and incorporated by reference herein) 10.11* Summary of Director Compensation Policies filed as Exhibit 10.14 herein 10.12* Form of a Non-qualified Stock Option Letter Agreement (filed as Exhibit10.6 to our Current Report on Form8-K filed on July6, 2005 (File Nos. 001-31311 and 000-25206) and incorporated by reference herein) 10.13* Form of Restricted Stock Agreement (filed as Exhibit10.1 to the Company’s Current Report on Form8-K filed on August16, 2005 (File No.001-31311) and incorporated by reference herein) 10.14* Clarification of the Supplemental Benefit Retirement Plan of LIN Television Corporation and subsidiary companies, dated October 29, 2009. (Filed as Exhibit 10.7 to our Form 10-Q filed on November 3, 2009 (File Nos. 001-31311 and 000-25206) and incorporated by reference herein) 10.15* Employment Agreement dated November1, 2006, and made effective as of July12, 2006, between LIN Television Corporation and Vincent L. Sadusky (Filed as Exhibit10.1 to our Current Report on Form8-K filed on February27, 2007 (File Nos. 001-31311 and 000-25206) and incorporated by reference herein) 4 Table of Contents 10.16* Employment Agreement dated February22, 2007, and made effective as of September6, 2006, between LIN Television Corporation and Scott M.Blumenthal (Filed as Exhibit10.2 to our Current Report on Form8-K filed on February27, 2007 (File Nos. 001-31311 and 000-25206) and incorporated by reference herein) 10.17* Employment Agreement dated February22, 2007, and made effective as of September6, 2006, between LIN Television Corporation and Denise M. Parent (Filed as Exhibit10.4 to our Current Report on Form8-K filed on February27, 2007 (File Nos. 001-31311 and 000-25206) and incorporated by reference herein) 10.18* Employment Agreement between LIN TV Corp., LIN Television Corporation and Richard Schmaeling dated September30, 2008, effective as of October6, 2008. (Filed as Exhibit 10.1 to our Current Report on Form 8-K filed on October 3, 2008 (File Nos.001-31311) and incorporated by reference herein) 10.19* Employment Agreement between LIN TV Corp., LIN Television Corporation and Robert Richter dated September 30, 2008 effective as of September 10, 2008. (Filed as Exhibit 10.22 to our Form 10-K for the fiscal year ended December 31, 2008 filedonMarch 16, 2010 (File Nos. 001-31311 and 000-25206) and incorporated by reference herein) 10.20* Employment Agreement between LIN TV Corp., LIN Television Corporation and Nicholas N.Mohamed, dated and effective February 18, 2009. (Filed as Exhibit 10.1 to our Current Report on Form 8-K filed on March 26, 2009 (Files Nos. 001-31311 and 000-25206) and incorporated by reference herein) 10.21* Amendment to Employment Agreement dated October 29, 2009 between LIN TV Corp., LIN Television Corporation and Vincent L. Sadusky. (Filed as Exhibit 10.1 to our Form 10-Q filed on November 3, 2009 (File Nos. 001-31311 and 000-25206) and incorporated by reference herein) 10.22* Amendment to Employment Agreement dated October 29, 2009 between LIN TV Corp., LIN Television Corporation and Scott M. Blumenthal. (Filed as Exhibit 10.2 to our Form 10-Q filed on November 3, 2009 (File Nos. 001-31311 and 000-25206) and incorporated by reference herein) 10.23* Amendment to Employment Agreement dated October 29, 2009 between LIN TV Corp., LIN Television Corporation and Denise M. Parent. (Filed as Exhibit 10.3 to our Form 10-Q filed on November 3, 2009 (File Nos. 001-31311 and 000-25206) and incorporated by reference herein) 10.24* Amendment to Employment Agreement dated October 29, 2009 between LIN TV Corp., LIN Television Corporation and Richard Schmaeling. (Filed as Exhibit 10.4 to our Form 10-Q filed on November 3, 2009 (File Nos. 001-31311 and 000-25206) and incorporated by reference herein) 10.25* Amendment to Employment Agreement dated October 29, 2009 between LIN TV Corp., LIN Television Corporation and Robert Richter. (Filed as Exhibit 10.5 to our Form 10-Q filed on November 3, 2009 (File Nos. 001-31311 and 000-25206) and incorporated by reference herein) 10.26* Amendment to Employment Agreement dated October 29, 2009 between LIN TV Corp., LIN Television Corporation and Nicholas N. Mohamed. (Filed as Exhibit 10.6 to our Form 10-Q filed on November 3, 2009 (File Nos. 001-31311 and 000-25206) and incorporated by reference herein) 10.27* Second Amendment to Employment Agreement dated February 28, 2010 between LIN TV Corp., LIN Television Corporation and Vincent L. Sadusky. (Filed as Exhibit 10.30 to our Form 10-K for the fiscal year ended December 31, 2009filed onMarch 15, 2010 (File Nos. 001-31311 and 000-25206) and incorporated by reference herein) 10.28* Second Amendment to Employment Agreement dated February 28, 2010 between LIN TV Corp., LIN Television Corporation and Scott M. Blumenthal. (Filed as Exhibit 10.31 to our Form 10-K for the fiscal year ended December 31, 2009filedonMarch 15, 2010 (File Nos. 001-31311 and 000-25206) and incorporated by reference herein) 10.29* Second Amendment to Employment Agreement dated February 28, 2010 between LIN TV Corp., LIN Television Corporation and Denise M. Parent. (Filed as Exhibit 10.32 to our Form 10-K for the fiscal year ended December 31, 2009filed onMarch 15, 2010(File Nos. 001-31311 and 000-25206) and incorporated by reference herein) 10.30* Second Amendment to Employment Agreement dated February 28, 2010 between LIN TV Corp., LIN Television Corporation and Richard J. Schmaeling. (Filed as Exhibit 10.33 to our Form 10-K for the fiscal year ended December 31, 2009filed onMarch 15, 2010(File Nos. 001-31311 and 000-25206) and incorporated by reference herein) 5 Table of Contents 10.31* Second Amendment to Employment Agreement dated February 28, 2010 between LIN TV Corp., LIN Television Corporation and Robert Richter. (Filed as Exhibit 10.34 to our Form 10-K for the fiscal year ended December 31, 2009filed onMarch 15, 2010(File Nos. 001-31311 and 000-25206) and incorporated by reference herein) 10.32* Second Amendment to Employment Agreement dated February 28, 2010 between LIN TV Corp., LIN Television Corporation and Nicholas N. Mohamed. (Filed as Exhibit 10.35 to our Form 10-K for the fiscal year ended December 31, 2009filed onMarch 15, 2010(File Nos. 001-31311 and 000-25206) and incorporated by reference herein) Amended and Restated Credit Agreement dated as of November 4, 2005 as amended and restated as of July 31, 2009 among LIN Television Corporation, as the Borrower, the lenders party hereto, JPMorgan Chase Bank, N.A., as Administrative Agent, as an Issuing Lender and as Swingline Lender J.P. Morgan Securities Inc. and DeutscheBankSecurities,Inc., as Joint Lead Arrangers and Joint Bookrunners, Deutsche BankTrust Company Americas, as Syndication Agent and as an Issuing Lender, and Goldman Sachs Credit Partners, L.P., Bankof America, N.A. and Wachovia Bank, National Association, as Documentation Agents and The Bankof Nova Scotia and Suntrust Bank, as Co-Documentation Agents. (Filed as Exhibit 99.1 to our Current Report on Form 8-K filed on August 6, 2009 (File Nos. 000-25206 and 001-31311) and incorporated by reference herein. 10.34* LIN TV Corp. 2010 Employee Stock Purchase Plan (included as Appendix C to our definitive proxy statement on Schedule 14A filed on April 12, 2010 (File Nos. 001-31311 and 000-25206) and incorporated by reference herein) Registration Rights Agreement, dated as of April 12, 2010, by and among LIN Television Corporation, the guarantors named therein, andJ.P. Morgan Securities Inc. as representative of the several initial purchases named therein (filed as Exhibit 4.2 to our Current Report on Form 8-K filed on April 15, 2010 (File Nos. 001-31311 and 000-25206) and incorporated by reference herein) 21 Subsidiaries of the Registrant (Filed as Exhibit 21 to ourForm 10-K for the fiscal year ended December 31, 2009 filed onMarch 15, 2010 (File Nos. 000-25206 and 001-31311) and incorporated by referenceherein) Consent of PricewaterhouseCoopers LLP (Filed as Exhibit 23.1 to our Form 10-K for the fiscal year ended December 31, 2009 filed onMarch 15, 2010 (File Nos. 000-25206 and 001-31311) and incorporated by referenceherein) Consent of KPMG LLP filed herein Certification pursuant to Section302 of the Sarbanes-Oxley Act of 2002 of the Chief Executive Officer of LIN TV Corp. Certification pursuant to Section302 of the Sarbanes-Oxley Act of 2002 of the Chief Financial Officer of LIN TV Corp. Certification pursuant to Section302 of the Sarbanes-Oxley Act of 2002 of the Chief Executive Officer of LIN Television Corporation Certification pursuant to Section302 of the Sarbanes-Oxley Act of 2002 of the Chief Financial Officer of LIN Television Corporation Certification pursuant to Section906 of the Sarbanes-Oxley Act of 2002 of the Chief Executive Officer and Chief Financial Officer of LIN TV Corp. Certification pursuant to Section906 of the Sarbanes-Oxley Act of 2002 of the Chief Executive Officer and Chief Financial Officer of LIN Television Corporation * Management contracts and compensatory plans or arrangements required to be filed as an exhibit pursuant to Item15(b) of Form10-K. (c) Financial Statement Schedules The following financial statement schedules are filed herewith: Audited Financial Statements of Station Ventures Holdings, LLC The condensed financial information of the registrant required to be filed in our annual report on Form 10-Kis included in Part II, Item 8 of our Form 10-K filed on March 15, 2010. 6 Table of Contents SIGNATURES Pursuant to the requirements of Section13 or 15(d) of the Securities Exchange Act of 1934, each of LINTV Corp. and LIN Television Corporation, has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LIN TV CORP. LIN TELEVISION CORPORATION Date: June 2, 2010/s/Vincent L. Sadusky Vincent L. Sadusky President, Chief Executive Officer and Director 7 Financial StatementSchedules Required by Item 15(c) STATION VENTURE HOLDINGS, LLC (A Limited Liability Company) Financial Statements December31, 2009 and 2008 (With Independent Auditors’ Report Thereon) 8 STATION VENTURE HOLDINGS, LLC (A Limited Liability Company) Notes to Financial Statements December 31, 2009 and 2008 (Dollars in thousands) Independent Auditors’ Report To the Members of Station Venture Holdings, LLC: We have audited the accompanying balance sheets of Station Venture Holdings, LLC, (alimited liability company) (the Company), as of December31, 2009 and 2008, and the related statements of operations, members’ deficit, and cash flows for each ofthe years in the three-year period ended December 31, 2009. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Station Venture Holdings, LLC as of December31, 2009 and 2008, and the results of its operations and its cash flows for each of the years in the three-year period ended December 31, 2009, in conformity with U.S. generally accepted accounting principles. /s/ KPMG LLP New York, New York March 11, 2010 9 STATION VENTURE HOLDINGS, LLC (A Limited Liability Company) Balance Sheets December 31, 2009 and 2008 (In thousands) Assets Current assets – cash $ $
